*256Opinion by
Oliver, C.J.
In accordance with stipulation of counsel that the items marked “A” consist of plastic articles similar in all material respects to those the subject of Abstract 67011, the claim at 10 percent under the provision in paragraph 1558, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), supplemented by Presidential proclamation (T.D. 52827), for nonenumerated manufactured articles, was sustained. The items marked “B,” stipulated to consist of plastic articles, were held dutiable at 17 percent under the provision in paragraph 31(a) (2), as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for compounds of cellulose, by similitude, as claimed.